DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered. 
Preliminary Remark
	Claims 2, 3, 6, 8, 12, and 14-25 are canceled.
Rejection – New Grounds, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 7 is dependent from claim 1.
Claim 1, step A) has been further amended to require that the sample upon its treatment with an extractant is dried on a solid matrix.
Claim 7 recites that steps A)-E) are performed in a sequential manner in a single reaction vessel.
The specification as filed does not support to the drying of the treated sample being performed in the same single reaction vessel.
For example, Applicants’ cited portions for providing the subject-amendment discloses:
“the sample mixture is optionally subjected to a drying step on a solid matrix … drying also allows the sample to be stored temporarily in s table format” (section [0047])
“solid matrix is glass fiber filters or quartz fiber filters … is a cellulose fiber paper such as FTA paper …” (section [0048])

	Indeed the specification does not provide any support that the drying step is performed in the single reaction vessel in which steps A) in addition to B)-E) are 
	Applicants are invited to provide further evidence from the application as originally filed where such support can be found.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 4, 5, 7, 9-11 and 13 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0304954 A1, published October 20, 2016, priority December 11, 2013) in view of Kore et al. (Bioorganic & Medicinal Chemistry Letters, 2009, vol. 19, pages 1296-1300), Lundin et al. (U.S. Patent No. 5,705,345, issued January 6, 1998; IDS ref), Mashimo et al. (Anal. Bioanal. Chem, 2011, vol. 401, pages 221-227), and Ballantyne et al. (Genomics, 2008, vol. 91, pages 301-305), made in the Office Action mailed on November 8, 2022 is withdrawn in view of the Amendment received on January 10, 2022.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 4, 5, 7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0304954 A1, published October 20, 2016, priority December 11, 2013) in view of Rajendram et al. (Journal of Microbiological Methods, 2006, vol. 67, pages 582-592), Kore et al. (Bioorganic & Medicinal Chemistry Letters, 2009, vol. 19, pages 1296-1300), Lundin et al. (U.S. Patent No. 5,705,345, issued January 6, 1998; IDS ref), Mashimo et al. (Anal. Bioanal. Chem, 2011, vol. 401, pages 221-227), and Ballantyne et al. (Genomics, 2008, vol. 91, pages 301-305). 
With regard to claim 1, Lin et al. disclose a method of generating single-stranded DNA circles from a biological sample (“circularizing individual polynucleotides of said plurality to form a plurality of circular polynucleotides, each of which having a junction between the 5’ end and 3’ end”, section [0006]), comprising:
treating a biological sample with an extractant to release nucleic acids, thereby forming a sample mixture (“sample is treated to extract polynucleotides, such as from cells in a sample … variety of extraction methods are available”, section [0066]);
utilizing a proteinase K (“an enzyme digestion step to help eliminate unwanted proteins from the sample, e.g., digestion with proteinase K … add a protein denaturation/digestion step to the protocol”, section [0066]);
denaturing the released nucleic acids to generate single-stranded nucleic acids (“DNA input is denatured into ssDNA, circularized by ligation …”, section [0032]);
contacting the single-stranded nucleic acids with a ligase that is capable of template-independent intramolecular ligation of a single-stranded DNA sequence to generate the single-stranded DNA circles (“circularizing is effected by subjecting the plurality of polynucleotides to a ligation reaction”, section [0007]; “double-stranded polynucleotides (e.g., dsDNA) is denatured into single-strands, followed by direct circularization (e.g., self-joining by CircLigase)”, section [0046]).
The single-stranded DNA circles are amplified (“amplifying the circular polynucleotides of (a)”, section [0006]), wherein the single-stranded DNA circles are amplified via RCA (“amplifying is effected by using a polymerase having strand-displacement activity, such as in rolling-circle amplification (RCA)”, section [0007]).
With regard to claim 4, the artisans teach that the concatmers generated from RCA is further enriched by amplification reactions, such as PCR (“enrichment following amplification of circularized polynucleotides comprises one or more additional amplification reactions”, section [0082]; “enrichments comprises amplification under conditions that are skewed to increase the length of the amplicons from concatemers… making the PCR products longer”, section [0084]; “amplifying 
The amplification is performed with random primers (section [0025]).
With regard to claims 10 and 11, the sample is FFPE, blood plasma (“[i]n some embodiments, a sample is a sample from a subject, such as a urine, stool, blood, saliva, tissue, or bodily fluid … sample is a formalin fixed, paraffin embedded (FFPE) sample … cell-free polynucleotides, such as cell-free DNA or circulating tumor DNA” section”, section [0016]).
With regard to claim 13, the nucleic acid is end-repaired (“double-stranded polynucleotide (e.g., dsDNA) is denatured into single-strands, followed by direct circularization … polynucleotides … are end-repaired and A-tailed to improve ligation efficiency … to improve ligation efficiency”, section [0046])
Lin et al. do not teach allowing the sample to dry on a solid matrix after the nucleic acids are released.
Lin et al. explicitly teach that the ligation, circularization and sequencing reaction should occur without intervening purification or separation:
“In some embodiments, polynucleotides are subjected to subsequent steps (e.g., circularization and amplification) without an extraction step and/or without a purification step.  

Lin et al., however, do not disclose the step of treating a biological sample with an extractant to release the nucleic acids and their neutralization and the without intermediate nucleic acid isolation or purification as the artisans lyse the sample with nucleic acids and isolate/purify the nucleic acids prior to the subsequent ligation and circularization step.
Lin et al. do not explicitly disclose that extractant is neutralized by addition of a proteinase K inhibitor or that a detergent is present in the extractant (claim 5).
Lin et al. do not explicitly disclose the use of an LNA modified primer.
Lin et al., while explicitly disclose the steps in a sequential manner, do not disclose that they are performed in a single reaction vessel (claim 7).
Lin et al., while explicitly listing a plurality of ligases which could perform the circularization of the DNA molecules, with explicit examples for ligases for circularizing template independent ssDNA, such as CircLigase™ (see section [0072]), 
Lin et al. do not explicitly teach TS2125, sold under the tradename, “CircLigase II™” (claim 9).
Lin et al. do not teach repairing DNA damage between neutralization and circularization step (i.e., steps (B) and (C)) (claim 13).
Rajendram et al. teach a well-known knowledge in the art of storing and preserving isolated nucleic acids or samples containing nucleic acids on a solid matrix, such as Whatman® paper that are impregnated with various reagents:
“FTA … matrix cards developed by Whatman is a novel method for the rapid collection, purification and analysis of genetic material from a wide range of biological sources such as whole blood, buccal scrapes, tissues, plasmid, plant stabilises and protects DNA from nuclease, oxidation, UV damage and from both microbial and fungal degradation … It has also been proven to be an extremely useful medium for the collection, transport and for molecular genetic analysis …” (page 583, 1st column)

In addition, the artisans teach that FTA matrix cards can, “serve as a medium for long-term storage and transport of DNA from bacterial cells that are archived directly onto the paper” (page 583, 1st column, 2nd paragraph)
Kore et al. disclose the use of a peptide-based proteinase K inhibitor in a nucleic acid preparation reaction, wherein the artisans explicitly teach that the use of the inhibitor allows for direct amplification of nucleic acids without the need for an intermediate separation or purification step:
“In our search efforts to find better inhibitors to eliminate the need for proteinase K removal prior to further in vitro enzymatic reactions, we set out to validate the application of newly synthesized modified tetrapeptide” (page 1297, 1st column, 1st full paragraph)

“we have synthesized and evaluated the new potent proteinase K inhibitor … which inhibits proteinase K activity at 10-fold lower concentrations than the currently known inhibitor … We believe that the new inhibitor would be especially useful in molecular biology applications, especially sample preparation areas, where proteinase K used to digest away cellular components including nucleases can be inhibited without its removal, and as a result, it will allow RT-qPCR to be subsequently performed in the same reaction mixture” (page 1300, 1st column)

Lundin et al. disclose a method of utilizing an extractant and a sequestering extractant in isolating nucleic acids from sample and utilizing them in an amplification 
Specifically, Lundin et al. disclose that HeLa cells were lysed with a cell lysis buffer, wherein the lysate was then directly placed into fresh tubes and treated with cyclodextrin, incubated, then resulting mixture amplified (column 16, line 53 to column 17, line 15).
Lundin et al. explicitly disclose that the part of the extractants are SDS (column 16, line 57) and proteinase K (column 16, line 59), and that the sequestrant is cyclodextrin (CD, or alpha-cyclodextrin, see column 16, lines 60-61).
Mashimo et al. evidence the availability of CircLigase II by commercial sales, for use in producing self-ligated, template independent circularized single-stranded DNA molecules (“Circligase II was purchased from Epicentre Technologies”, page 222, 2nd paragraph; “circular probe was synthesized from the linear ssDNAs padlock probes through ligation catalyzed by the Circligase II ssDNA ligase”, page 222, 3rd paragraph).
Ballantyne et al. (Genomics, 2008, vol. 91, pages 301-305) disclose that incorporation of LNA into oligonucleotide primers has been, “known to increase template binding strength and specificity for DNA amplification”, Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention as claimed to combine the teachings of Lin et al., Rajendram et al., Kore et al., Lundin et al., Mashimo et al., and Ballantyne et al., thereby arriving at the invention as claimed for the following reasons.
The courts have long held that combining reagents of the prior art which are known to work for the same purpose can be combine together.
	MPEP 2144.06, in discussing art recognized equivalence for the same purpose, mentions In re Kerkhoven, wherein the court expressed the following:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

The process of isolating nucleic acids from a sample for their analysis is a necessity and the art is replete with a plethora of such process, including those which allow for isolation and direct amplification of nucleic acids without an intervening purification.  The motivation to do so has also been well known, that is, to streamline the process, reduce multiple processes which would increase the chances of contamination, processing times, and user error.
Therefore, the motivation for direct amplification of nucleic acids after their isolation from sample have long existed in the art.
The method disclosed by Lundin et al. contains all of the steps claimed by the instantly rejected method with the four major steps being: 1) liberation of nucleic acids from a sample and the use of a proteinase K; 2) denaturing the released dsDNA 
While Lundin et al. did not explicitly state that proteinase K should be inhibited after extractant was produced or the purification/isolation of nucleic acids be directly used in the subsequent ligation/amplification process without an intervening purification/isolation step, one of ordinary skill in the art would have been motivated to perform the processes without the intervening purification/isolation steps for the motivation which was known in the art as discussed above.
The teachings provided by Lundin et al. would have provided the one of ordinary skill in the art to perform the nucleic acid extraction steps of Lin et al. without the intervening purification/isolation steps, allowing the nucleic acids to participate in the direct amplification steps of Lin et al.
The proteinase K utilized by Lundin et al. in the extraction step, are indeed neutralized when amplification is commenced via heating (at 93oC, see column 17, lines 7-14).
However, said one of ordinary skill in the art would have also recognized that the use of proteinase K inhibitor peptide, such as the one disclosed by Kore et al. would have also allowed inhibition of proteinase K involved in a typical nucleic acid extraction step, allowing the artisan to extract nucleic acids from a sample and directly amplify them without an intervening purification/isolation steps, that is, yielding a Id. at 415-16, 82 USPQ2d at 1395; “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”, KSR)
In addition, given that Lin et al. already suggested that there would not need be any intervening isolation/purification steps between the circularization/ligation and amplification steps, said one of ordinary skill in the art would have also expected that combining the teachings of Kore et al. and Lundin et al. would have allowed ligation/circularization and amplification to proceed without the need for said intervening isolation/purification steps.
With regard to allowing the extracted nucleic acids to be dry preserved onto solid matrix, such would have been obvious in view of preserving the nucleic acids on a medium which is known to preserve the integrity of the nucleic acids for later analytical processes, or for the purpose of archiving, the knowledge of which had already been evidenced by Rajendram et al.:
“[t]o ascertain the long-term stability of the DNA, 100 FTA cards were selected at random from the 400 strains archived 3 years earlier and PCR amplification of the 1000 bp fragment of the 16S rDNA gene used to assess the stability of the DNA … there was consistent intensity of the PCR products” (page 589, 2nd column, bottom paragraph to page 590, 1st column, 1st paragraph) 

“For several years, most laboratories store DNA as frozen aqueous solutions.  However, we have found over the years that DNA stored … in conventional freezers vary in their stability and their long-term capacity to yield reliable PCR products for diagnostic microbiology … there is considerable evidence to show that FTA system is reliable and may be used as a means of archiving DNA for storage, transport and safe handling” (page 591, 2nd column, bottom paragraph)

Lastly, the use of LNA nucleotide analogs in a primer was known in the art to increase binding specificity and reduce mis-annealing as evidenced by Ballantyne et al.
Therefore one of ordinary skill in the art would have been motivated to combine the teachings of Ballantyne et al. with the teachings of Rajendram et al., Lin et al., Kore et al., Lundin et al. and Mashimo et al., for the benefit of increasing the specificity of Lin et al.’s primer to its target template nucleic acid.
One of ordinary skill in the art would have also have a reasonable expectation at successfully combining the teachings as any amplification reactions involving primer to template hybridization, including PCR, RT-PCR, allele-specific PCR, as well as RCA, would have benefited from such specificity and enhanced binding, the benefit of which would have been easily envisioned by said one of ordinary skill in the art.
prima facie obvious over the cited references.
Conclusion
	No claims are allowed.
Applicant’s arguments with respect to the previous ground of rejection have been considered but are moot in view of the present rejection based on new grounds with and additional reference.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 12, 2022
/YJK/